DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered. Claims 11, 16, and 21 have been amended. Claims 1-10 are cancelled. Claims 11-25 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 16, 2021 have been fully considered but they are not persuasive.
Applicant submits that the prior art references do not address the claimed organization of the grid view by domain-member pairs (page 8 of Applicant’s response). The Examiner respectfully disagrees. It is noted that the combination of prior art references addresses domain-member pair information (e.g., information, such as variables, relevant to a particular domain). As seen in Applicant’s disclosure, sorting information in a grid based on similarity seems to include (for example) sorting information in ascending/descending order (as seen in fig. 5D and ¶ 119 of Applicant’s disclosure). The similarity measure may simply be a similarity between alphabetically .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mun (US 2014/0200953) in view of Flanagan et al. (US 2012/0254710) in view of Delassandro et al. (US 2014/0279753) in view of Virine et al. (US 2009/0070158).
[Claims 11, 15]	Mun discloses a method comprising:
identifying a user selection of one or more business entities, modeled within a plan model, defining a domain (figs. 30-42, 62, 63; ¶¶ 174-212, 250-258);
identifying a user selection of a particular one of a set of measures defined in the plan model (figs. 30-42, 62-70; ¶¶ 174-212, 250-258);

causing a grid view to be rendered in a user interface of a computing display device, the grid view identifying one or more members of member types corresponding to the one or more business entities and measure values corresponding to a combination of the member types, wherein the grid view includes one or more cells corresponding to the one or more members, and wherein the one or more cells include a graphical representation of measure values corresponding to the one or more members, the measure values representing an entry within one or more respective variables of the variables used to define the domain (figs. 30-42, 62-70; ¶¶ 174-212, 250-258; A domain can be an area of application or an activity or a specific scenario for a type of model.  Specific variables may be defined for the particular scenario, as seen in at least ¶¶ 203-205);
displaying a second view in the user interface concurrently with the grid view based on the grid view (figs. 9, 13, 15, 16, 20, 22, 23, 34, 67, 70);
receiving input via the text input mechanism, the input altering a value of the cell (figs. 9, 10, 29; ¶¶ 142, 175, 177-182, 194-205, 212); and
re-rendering the grid view and the second view based on the altered value of the cell (¶¶ 140, 198, 255 – A chart type can be updated.  Results of data analysis may be output on a graph and data or model type may be updated; figs. 9, 10; figs. 9, 10, 29; ¶¶ 116, 118, 142, 175, 177-182, 194-205, 212 – The input mechanism may be integrated 
Mun does not explicitly disclose determining a set of input drivers related to the particular measure based on the domain and wherein the one or more values (for the particular measure defined in the plan model) are determined based on an evaluation of one or more input drivers using a set of domain-specific dependencies identified from a sensitivity model, wherein the set of domain-specific dependencies include an aggregate formula that defines calculations of the one or more values from other values included in the plan model.  Delassandro discloses that a model selection may be made to optimize or improve goals of a task at hand (Delassandro: ¶ 67).  Received input may be mapped to output based on a functional form or set of rules and different subsets of features may be chosen to use in the final version of the model based on the received input and the goal of the task at hand (Delassandro: ¶¶ 67-68).  In other words, a model and set of information used in the model is customized for a particular set of input and goal of a task at hand.  As defined in Applicant’s specification, “A sensitivity model 315 can define the dependencies, relationships, processes, formulas, and other logic used to derive values of various outcome measures from values of input drivers of the plan model 305. Such dependencies, relationships, processes, formulas, and other logic (collectively dependencies) can be domain-specific as well as define how values of intermediate outcome measures or input drivers can be derived from other input drivers or outcome measure values, among other examples.” (Spec: ¶ 40)  In other words, since no special limiting definition is provided, use of a sensitivity model (in light of the specification) may be interpreted to simply mean that aspects of the model are 

Mun does not explicitly disclose activating, upon selection of a cell of the one or more cells, a text input mechanism of the cell, wherein activation of the text input mechanism ceases display of the graphical representation of the measure values, and wherein a text input graphical user interface element is displayed in the cell (claim 11), 
[0141] In a further embodiment, every cell of the summary table is clickable to facilitate the FMEA analyst to edit or add a new element and its information.  For example, on double clicking on an element in a cell, the FMEA analyst is automatically redirected to the EDIT page of that element, where the FMEA analyst may edit the information about that element or create a new element.  For example, if the FMEA analyst double clicks on a recommended action cell having a recommended action 1, then a pop-up window of "Edit Recommended Action" opens up, and subsequently the FMEA analyst may edit the information stored for that recommended action in a similar manner as described earlier in the description.  Similarly, on double clicking any element in a cell of the summary table, the FMEA analyst may be redirected to the page for editing and adding a new element.
While Flanagan does not literally use the phrase “wherein activation of the text input mechanism ceases display of the graphical representation of the measure values,” Applicant’s specification seems to describe this feature as the ability to use the cells to navigate to various working views, such as views displayed in another window within the graphical user interface (Spec. ¶ 133).  Flanagan describes the ability to edit cell 
Collectively, the prior art references address the details of a grid view, the display of member types, and the evaluation of domain-specific information and corresponding plan models. Mun does not explicitly disclose displaying a sort control display element in conjunction with the grid view, the sort control display element including a domain-member sort control that, upon selection, organizes the grid view by domain-member pairs, wherein each domain-member pair is determined by a similarity of the particular 
[Claim 12]	Mun discloses sorting the grid view based on the respective measure values of each combination (figs. 30-42, 62-70; ¶¶ 174-212, 250-258).
[Claim 13]	Mun discloses wherein the grid view is expandable to present sub-combinations under each combination, together with corresponding measure values for each subcombination (figs. 30-42, 62-70; ¶¶ 174-212, 250-258).
[Claim 14]	Mun discloses wherein the sub-combinations are based on relationships between each sub-combination and the combination defined within the plan model (figs. 30-42, 62-70; ¶¶ 174-212, 250-258).
[Claims 16-20]	Claims 16-20 recite limitations already addressed by the rejections of claims 11-15 above; therefore, the same rejections apply.  Furthermore, Mun discloses a system comprising at least one processor and memory including instructions that, when executed by the at least one processor, perform the disclosed functionality (Mun: fig. 1; ¶¶ 98, 871-884).
[Claims 21-25]	Claims 21-25 recite limitations already addressed by the rejections of claims 11-15 above; therefore, the same rejections apply.  Furthermore, Mun discloses at least one machine readable medium comprising instructions that, when executed by at least one processor, cause the at least one processor to perform the disclosed functionality (Mun: fig. 1; ¶¶ 98, 871-884).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683